Exhibit 10.8

Summary of Exchange Agreements with Executive Officers

On August 15, 2005 four Company officers, David Chazanovitz, President and CEO,
Robert LaRoche, Vice President, Sales and Marketing, Ali Haghighi-Mood, Vice
President of Research and Development and James Sheppard, Vice President of
Operations, entered into individual option exchange agreements with the Company
(the form of which is attached) whereby an aggregate of 2,686,750 options,
issued at varying times and at varying prices, were cancelled and replaced with
an aggregate of 2,975,000 options priced at $0.29, the last reported price that
day. Of these Mr. Chazanovitz received 1,750,000, Mr. LaRoche received 325,000,
Mr. Haghighi-Mood received 500,000 and Mr. Sheppard received 400,000. The new
option grants will vest in 3 equal annual increments starting on the first
anniversary of the grant.



--------------------------------------------------------------------------------

CAMBRIDGE HEART, INC.

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of August 15, 2005
(the “Date of Grant”) by and between Cambridge Heart, Inc., a Delaware
corporation (the “Company”) and                                 ,
                     of the Company (the “Grantee”).

RECITALS

Grantee is an officer of the Company. The Company previously granted to Grantee
certain options to purchase shares of the Company’s common stock, par value
$0.001 (“Options”) under the Company’s 1996 and 2001 Stock Option Plans
(collectively, the “Plans”) and subject to the terms of existing stock option
agreements with the Company.

The Grantee and the Company now both desire to exchange those Options, as
defined on Exhibit A, held by Grantee for the Exchange Options (as defined
below), in accordance with and subject to the terms and conditions set forth
below.

In consideration of the issuance of the Exchange Options, the Grantee is willing
to accept the Exchange Options provided for in this Agreement and is willing to
abide by the obligations imposed on Grantee under this Agreement.

NOW THEREFORE, in consideration of the mutual benefits hereinafter provided, and
each intending to be legally bound, the Company and the Grantee hereby agree as
follows:

SECTION 1. SURRENDER OF OPTIONS. As a condition to entering into this Agreement
and receiving any Exchange Options hereunder, Grantee hereby sells, assigns and
transfers to the Company all right, title and interest in and to all of
Grantee’s Options as listed on Exhibit A, and surrenders and delivers to the
Company herewith any and all agreements evidencing the Options being
surrendered.

SECTION 2. ISSUANCE OF EXCHANGE OPTIONS. Subject to and effective upon the
acceptance of the Options surrendered herewith and the other terms and
conditions of this Agreement, the Company shall issue to the Grantee
                     options under the Company’s 2001 Stock Option Plan to
purchase shares of common stock of the Company (the “Exchange Options”) pursuant
to the stock option agreement attached hereto as Exhibit B.

SECTION 3. EXCHANGE OPTIONS. The Grantee acknowledges and agrees that the
Exchange Options are subject to all terms and conditions of the Stock Option
Plan and the stock option agreement attached hereto.

SECTION 4. TAXES. The parties hereto recognize that the Company may be obligated
to withhold federal, state and local income taxes, social security and Medicare
taxes to the extent that the Grantee realizes ordinary income in connection with
the vesting of the Exchange Options. The Grantee agrees that the Company may
withhold amounts needed to cover such taxes from payments otherwise due and
owing to the Grantee, and also agrees that upon demand the Grantee will promptly
pay to the Company any additional amounts as may be necessary to satisfy such
withholding tax obligation. Such payment shall be made in cash.

SECTION 5. NOTICES. Any notice to be given to the Company shall be addressed to
the Chief Executive Officer of the Company at the Company’s principal executive
office, and any notice to be given to Grantee shall be addressed to Grantee at
the address then appearing on the personnel records of the Company or at such
other address as either party hereafter may designate in writing to the other.
Any such notice shall be deemed to have been duly given when deposited in the
United States mail, addressed as aforesaid, registered or certified mail, and
with proper postage and registration or certification fees prepaid.

 

2



--------------------------------------------------------------------------------

SECTION 6. GOVERNING LAW. The law of the State of Delaware, except its law with
respect to choice of law, shall be controlling in all matters relating to this
Agreement.

SECTION 7. NO EMPLOYMENT RIGHTS. Grantee acknowledges and agrees that nothing
herein or in any Plan applicable to the Options, nor any of the rights granted
hereunder or thereunder to Grantee, shall be construed to (a) give Grantee the
right to serve as a director of the Company or to be employed by the Company or
to any benefits specifically provided by the Company or under any of the
applicable Plans, or (b) in any manner modify the right of the Company or any of
its affiliates to modify, amend or terminate any of its benefit plans.

SECTION 8. RELEASE OF CLAIMS. Upon execution of this Agreement and surrender of
the Options, the Grantee acknowledges that the Options and the rights of Grantee
under the stock option agreements are terminated and Grantee hereby releases the
Company from any and all claims or actions it may have, arising in the past,
present or future, with respect to the Options.

SECTION 9. ENTIRE AGREEMENT; AMENDMENT; WAIVER. This Agreement and the exhibits
hereto embody the entire agreement of the parties hereto with respect to the
exchange of the Options for the Exchange Options. This Agreement supersedes and
replaces any and all prior oral or written agreements with respect to the
subject matter hereof. This Agreement may be amended, and any provision hereof
waived, but only in writing signed by the party against whom such amendment or
waiver is sought to be enforced. A waiver on one occasion shall not be deemed to
be a waiver of the same or any other breach on a future occasion.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have caused this Agreement to be
duly executed as of the date first above written.

 

Company:     CAMBRIDGE HEART, INC.,    

a Delaware corporation

     

By:

     Grantee:                     

Name:

 

 

4